Citation Nr: 0821512	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-29 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that granted service connection for 
bilateral hearing loss and assigned a non-compensable 
evaluation.  


FINDING OF FACT

The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 60 decibels with speech 
discrimination of 92 percent; and right ear hearing loss is 
manifested by an average pure tone threshold of 26 decibels 
with speech discrimination of 96 percent.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral hearing loss was established 
in an October 2005 rating decision and a non-compensable (0 
percent) evaluation was assigned.  The veteran appealed that 
rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for bilateral hearing loss, the Board must 
evaluate all the evidence of record reflecting the severity 
of the veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
June and July 2005, including audiological testing conducted 
in June 2005.  The June 2005 examination yielded test results 
of pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 15, 10, 20, 35, and 40 decibels, 
respectively, for an average over the four frequencies of 
interest of 26 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
20, 15, 35, 85, and 105 decibels, respectively, with an 
average over the four frequencies of interest of 60 decibels.  
Speech audiometry test results revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.  These results show that the veteran does not 
have exceptional hearing impairment as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2005 
measurements results in assignment of Roman Numeral II to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating. A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column II.

In short, the results from the June 2005 audiological testing 
do not provide for assigning a compensable evaluation for the 
veteran's bilateral hearing loss.  The veteran has not 
presented any evidence that his hearing has worsened since he 
was last tested in 2005.  Rather, the veteran contends that 
the results of the audiological testing do not accurately 
reflect his level of hearing impairment as it relates to his 
ability to perform his daily activities.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
veteran challenged the VA's policy of conducting audiological 
testing in a sound-controlled room.  In rejecting the 
veteran's challenge, the Court noted that:

[T]he appellant has offered no expert medical 
evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable 
test results.  Nor has the appellant offered any 
expert medical evidence demonstrating that an 
alternative testing method exists and that this 
method is in use by the general medical community.  
The appellant has simply offered his own 
unsubstantiated lay opinion as to the impropriety 
of this testing method.  The Court will not 
invalidate the Secretary's chosen policy on this 
basis.

Id. at 454.

As in Martinak, the veteran in this case has simply offered 
his own unsubstantiated opinion that the audiological testing 
he received did not accurately measure his disability.  He 
has not provided the Board with any medical evidence that his 
test was inaccurate or with results from an alternative form 
of audiological testing which he believes are more 
representative of his degree of impairment.  The Board has 
reviewed the treatment records, but finds no basis to award 
the veteran a higher evaluation. 

The hearing rating schedule calls for the mechanical 
application of audiological test scores.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the absence of 
credible medical evidence that such test scores are 
inaccurate, the Board will continue to rely on this rating 
schedule.

The Board does not find evidence that the veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a higher 
evaluation for bilateral hearing loss must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).


The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in October 2004 that informed him of what evidence 
was required to substantiate his claim and of the veteran's 
and VA's respective duties for obtaining evidence.  This 
letter was sent prior to the initial adjudication by the RO.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the veteran's 
bilateral hearing loss is properly rated, the appeal arises 
from a claim for entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

While notice applicable to increased rating claims does not 
apply to the instant case, VA did have a duty to provide the 
veteran with notice as to assignment of effective dates and 
disability ratings upon receipt of his claim for entitlement 
to service connection for bilateral hearing loss.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2006 the RO sent the veteran a letter explaining to 
him how VA assigns disability ratings and effective dates.  
It also informed him of what evidence was required to 
substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  

This letter did not technically cure the VCAA notice error 
because the letter was not followed by a readjudication of 
the veteran's claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, not all notice errors require a remand for 
correction.  Rather, only errors prejudicial to the veteran 
require correction.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  While Vazquez-Flores addressed notice in cases 
involving increased rating claims, the Court's rationale is 
persuasive in the instant case.  

Here, the October 2005 rating decision, the February 2006 
statement of the case, and a March 2006 letter all inform the 
veteran of how VA assigns ratings and effective dates.  
Therefore, even though notice regarding this information was 
untimely, the veteran has had ample time since then during 
the appellate process to submit additional evidence and has 
failed to do so.  Hence, no corrective action is necessary on 
the part of VA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in June and 
July 2005.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


